Citation Nr: 1503005	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-18 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating for hypothyroidism, status post ablation for Grave's disease in excess of 10 percent prior to October 27, 2010 and in excess of 30 percent thereafter.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease prior to May 10, 2011 and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1997 to October 2007.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Winston Salem, North Carolina.

A review of Virtual VA reveals that it contains the transcript of the October 2014 Board hearing.  Additionally, this appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case should be applied to this electronic record.

The Veteran requested to reopen the claims of entitlement to service connection for low back and bilateral foot disorders, and for tinnitus in an August 2014 correspondence, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran indicated in correspondence to VA and in the October 2014 Board hearing that she has additional symptomatology associated with her service-connected gastroesophageal reflux disease and Graves's disease/hypothyroidism that do not appear to have been fully considered in prior rating decisions.  She also discussed psychiatric symptomatology associated with her thyroid disorder, and it is unclear whether these symptoms were considered in the evaluation of this disorder or in her November 2011 VA examination.  Furthermore, as it has been several years since the Veteran last had examinations to determine the current nature of her service-connected disabilities current examinations are warranted in light of her October 2014 testimony.

The March 2012 rating decision indicated that treatment records from the Fayetteville VA Medical Center dated from December 19, 2007 to October 9, 2009 were reviewed, but these records have not been associated with the electronic claims file.  Furthermore, the Veteran stated at the October 2014 Board hearing that she receives ongoing treatment for hypothyroidism and gastroesophageal reflux disease at the Fayetteville VA Medical Center, but no records since October 2009 have been obtained or reviewed.

Accordingly, the case is REMANDED for the following action:

1.  Request all relevant treatment records from the Fayetteville VA Medical Center since October 2009.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for an appropriate VA examination with a qualified examiner to address the current severity of her gastroesophageal reflux disease and Grave's disease/hypothyroidism.  In scheduling any examination attention is directed to the fact that the appellant's spouse, who serves on active duty, is scheduled to transfer duty stations in the summer of 2015.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

The examiner must identify the nature and severity of all manifestations attributable to the Veteran's gastroesophageal reflux disease, and Grave's disease/hypothyroidism.  Specifically, the examiner should comment on whether examination and review of the evidence shows that the Veteran presents objective evidence of cold intolerance; muscular weakness; cardiovascular involvement; mental disturbance (to include signs of dementia, slowing of thought, depression); bradycardia; sleepiness; weight gain; fatigability; constipation; or mental sluggishness as a result of hypothyroidism.  The examiner should also address whether examination and review of the evidence shows objective evidence of persistently recurrent epigastric distress with dysphagia; pyrosis; regurgitation; or substernal/arm pain associated with gastroesophageal reflux disease.  The examiner must discuss the effect the appellant's symptoms have on her occupational functioning and her assertion that she has missed several weeks of work each year due to these symptoms.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

3.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and severity of any psychiatric symptoms associated with Grave's disease and hypothyroidism.  In scheduling any examination attention is directed to the fact that the appellant's spouse, who serves on active duty, is scheduled to transfer duty stations in the summer of 2015.  The examiner must be provided access to the Veteran's files in Virtual VA and VBMS.  The examiner must specify in the report that all Virtual VA and VBMS records have been reviewed.  Any indicated evaluations or studies should be conducted.  A complete rationale for any opinions expressed must be provided.

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's psychiatric symptoms.  It is pointed out to the examiner that the Veteran is service-connected for PTSD and for Grave's disease and hypothyroidism.  All signs and symptoms of any psychiatric disability associated with any service-connected disorder should be reported in detail.  If the examiner finds that the Veteran has additional symptomatology associated with hypothyroidism that is not overlapping with her symptomatology for PTSD, this should be discussed.  The examiner must discuss specifically what, if any, impairment is caused by the Veteran's service-connected psychiatric disorder on her occupational functioning.  The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ should review all examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented their consideration of all relevant records in Virtual VA or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

6.  Thereafter, the AOJ must readjudicate the issues.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

